UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4612
SHANE COWLEY,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-99-170)

                      Submitted: April 6, 2001

                      Decided: April 30, 2001

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Michael R. Cline, MICHAEL R. CLINE LAW OFFICES, Charleston,
West Virginia, for Appellant. Rebecca A. Betts, United States Attor-
ney, John C. Parr, Assistant United States Attorney, Bryant J. Spann,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                     UNITED STATES v. COWLEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Shane Cowley appeals his conviction for possession of a stolen
firearm in violation of 18 U.S.C.A. §§ 922(j), 924(a)(2) (West Supp.
2000), attempted possession with intent to distribute methamphet-
amine in violation of 21 U.S.C.A. § 846 (West Supp. 2000) and 18
U.S.C.A. § 2 (West Supp. 2000), use of a firearm in connection with
a federal drug-trafficking offense in violation of 18 U.S.C.A.
§ 924(c)(1), (2) (West Supp. 2000), and witness tampering in viola-
tion of 18 U.S.C.A. § 1512(b)(1), (2) (West Supp. 2000). We affirm.

   Cowley contends the district court erred by excluding the tape
recorded statements of an unavailable declarant as inadmissible hear-
say. The admission or exclusion of evidence rests in the sound discre-
tion of the trial judge; his decision will not be reversed without a
showing that he abused his discretion. United States v. Ellis, 121 F.3d
908, 926 (4th Cir. 1997).

   We have reviewed the record and briefs and find the district court
did not abuse its discretion by excluding the statements. Accordingly,
we affirm Cowley’s conviction. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED